DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed on January 5, 2022, March 4, 2022 and June 8, 2022 have been considered by the Examiner.

Allowable Subject Matter
3.	Claims 31-60 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 31-60 are:
Regarding claims 31-49, the prior art does not teach or fairly suggest in combination with the other claimed limitations a ground level primary electric distribution system (GLDS) comprises: b. each tray being covered by a lid configured to close an upper horizontal opening in the tray in which one of the lid and the tray have lateral sides that are generally orthogonal to the opposing ends in which the lateral sides slope upward from a lateral base of the tray to the upper horizontal opening in the tray, c. in which at least a portion of the lateral base of the tray is disposed substantially at ground level, d. a plurality of spaced apart conductor cables extending within the elongated cavity, in which a space between the conductor cable and the lid is filled with a fire-resistant solid that has hardened to bind the conductor cables to the tray.
Regarding claims 50-60, the prior art does not teach or fairly suggest in combination with the other claimed limitations a ground level primary electric distribution system (GLDS) comprises: b. each tray being covered by a lid configured to close a horizontal opening in the tray in which one of the lid and the tray have lateral sides that are generally orthogonal to the opposing ends in which the lateral sides extend upward proximal to a lateral base of the tray toward the horizontal opening in the tray, c. in which at least a portion of one of the lid and lateral base of the tray is substantially at ground level, d. a plurality of spaced apart conductor cables extending within the elongated cavity, in which at least a portion of the space between the conductor cables and the lid is filled with a dielectric filler in which at least some of the spaced apart conductor cables are a cable within a conduit (CIC).
These limitations are found in claims 31-60, and are neither disclosed nor taught by the prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Pawluk (US 8,558,112), Duffy (US 8,178,781), Peck et al (US 8,051,614) and Castle (US 4,276,332) disclose an electrical distribution system.
5.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

August 10, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848